Citation Nr: 0434320	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the feet, secondary to cold injury.

2.  Entitlement to service connection for onychomycosis of 
the feet, secondary to cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision which denied service 
connection for peripheral neuropathy of the feet secondary to 
cold injury with onychomycosis. 

In April 2003, a videoconference hearing was conducted before 
the Board.

In January 2004, the Board remanded the veteran's claim to 
the RO for additional evidentiary development and to ensure 
compliance with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran's current residuals of a cold injury, 
diagnosed as peripheral neuropathy of the feet, initially 
manifested itself during his active duty service.

2.  The veteran's current onychomycosis of the feet began 
years after service and was not caused by any incident of 
service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of both feet, secondary to cold 
injury, was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Onychomycosis of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Coast Guard from 
July 1943 to April 1946.  The report of his entrance physical 
examination, performed in June 1943, noted essentially normal 
findings throughout.  His inservice medical treatment reports 
are silent as to any treatment for a foot disorder or 
residuals of a cold injury.  The report of his separation 
examination, performed in April 1945, noted that his skin and 
extremities were normal. A report of his separation noted, in 
part, that he was stationed for some of his military service 
onboard the USS Northland, and also at "Navy 1503."  His 
service personnel records also document the veteran's 
inservice time spent onboard the USS Northland, the USS 
Eastwind, and at "Navy 1502."

A treatment report, dated in May 1959, noted his history of 
having served in Iceland and Greenland during his military 
service from 1946 to 1949.  The report noted that he was 
receiving treatment at that time for excision of an anal 
fissure.  

VA treatment records, dated from November 1999, were obtained 
by the RO, and show treatment for a variety of conditions.

An opinion letter, dated in May 2000, was received from J. 
Gomez, M.D.  The letter noted the veteran's complaints of 
cold lower extremities.  He reported having to walk a long 
distance in the snow during service, and that he had terrible 
frostbite as a result.  Dr. Gomez noted that physical 
evaluation determined that the veteran most likely has some 
type of peripheral neuropathy, possibly as a result of 
frostbite exposure that he had many years ago when in the 
service.  

In June 2000, the veteran filed a claim seeking service 
connection for residuals of a cold injury to both feet.  

An August 2000 VA treatment report noted the veteran's 
complaints of numbness and tingling in his feet.  The report 
noted that his feet felt cold, and that this condition has 
been of a long-term duration.  Physical examination of the 
feet revealed them to be warm with pulses, with no edema, and 
no skin breakdown on the feet.  The report concluded with an 
assessment of congestive heart failure, peripheral neuropathy 
and arthritis.  

In August 2000, the veteran underwent a VA protocol 
examination for cold injuries.  At the examination, the 
veteran indicated that he suffered frostbite to both of his 
feet while stationed in Greenland during his military 
service.  Specifically, he reported that he had an accident 
in a snowstorm and had to walk approximately one mile to the 
closest shelter.  He reported symptoms at the time of 
numbness and tingling of the feet that lasted for weeks.  He 
noted that he was relieved from duty for two weeks following 
the incident, and indicated that symptoms of this injury have 
continued since then, including sensitivity to cold, burning 
sensation, numbness, tingling and weakness of the feet.  
Physical examination revealed the skin to be mildly cold, 
pink, and keratotic.  Dorsalis pedis pulses were 2+, 
bilaterally.  Knee jerks were 2+, bilaterally, and ankle 
jerks were 0, bilaterally.  There was diminished light touch 
on the dorsal and plantar aspects of the feet.  No tenderness 
of the metatarsophalangeal joints.  No calluses or open skin.  
The toenails were thick, yellow and dystrophic.  The report 
concluded with diagnoses of peripheral neuropathy secondary 
to cold injury.  It also noted a diagnosis of onychomycosis.  
The VA examiner then noted that he had reviewed the veteran's 
claims folder, and that he agreed with Dr. Gomez's statement.  

In February 2001, the veteran submitted a letter indicated 
that since 1945 he has periodically suffered with severe foot 
pain.  

In May 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim for 
service connection residuals of cold injury to the feet.  It 
requested that he identify all medical treatment providers he 
had seen for this condition, and indicated that the VA would 
attempt to obtain identified records on his behalf.   

In September 2001, the veteran submitted a statement 
outlining to the extent possible his whereabouts during his 
military service.  He indicated that he traveled onboard the 
icebreaker, USS Northland, and onboard the USS Eastwind, 
which took him to Narsarssuak, Greenland.  He indicated that 
the Coast Guard handled the radio communications for the Air 
Force refueling based located there and that he served at 
that location for over a year.  

A treatment report, dated in November 2001, noted that the 
veteran had seen a variety of specialists for his neuropathic 
pain, including pain and numbness of the extremities, but so 
far, the work up has not been diagnostic.  The report 
concluded with an impression of neuropathic pain, etiology 
unknown.

In June 2002, a letter was received from the Modern Military 
Records, Textual Archives Services Division, of the National 
Archives, located at College Park, Maryland.  The letter 
indicated the "Navy 1503" was the naval operating facility 
located at Narsarssuak, Greenland, which was part of Naval 
Operating Base Greenland.  

In November 2002, a treatment letter was received from J. 
Maldonado, M.D.  The letter noted the veteran's chief 
complaint of chronic burning in both feet.  He reported a 
history of gradual onset of this condition beginning 
approximately three years ago.  The report noted that the 
veteran had a history of a frostbite injury in 1945 during 
his military service, but that he recovered from this and did 
not have any residual paresthesias of pain, numbness or 
tingling or any other descriptors affecting his feet after 
his recovery.  Physical examination revealed diminished light 
touch from the knees down.  There is absent vibration 
distally, bilaterally in his feet.  The report concluded with 
an impression of peripheral neuropathy with documentation by 
nerve conduction EMG on October 2001 denoting mixed axonal, 
sensory, motor and right median mononeuropathy.  Dr. 
Maldonado then noted that she doubted that his current 
symptomatology would have any association with his remote 
frostbite injury in 1945 given the long interval of normalcy 
since that injury, and the timing of the onset of the current 
complaint.  The report noted that the peripheral neuropathy 
had been associated with monoclonal neuropathy of unspecified 
significance and can be treated mainly symptomatically.  

In April 2003, a videoconference hearing was conducted before 
the Board.  At the hearing, the veteran testified that he 
suffered frostbite to both feet during service, that he was 
treated for this condition during service, and that he has 
experienced symptoms of this condition ever since.  He also 
testified that currently his toenails are real thick, and 
that his physician has not said anything about those.  

In January 2004, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
him of the evidence needed in order to support his claim for 
service connection residuals of cold injury to the feet.  It 
requested that he identify all medical treatment providers he 
had seen for this condition, and indicated that the VA would 
attempt to obtain identified records on his behalf.   

In February 2004 and in April 2004, the veteran submitted 
statements contending that he was a combat veteran, and 
indicating that he has submitted all medical evidence 
relating to his claim.   

In July 2004, the veteran's representative filed a written 
brief presentation, including several attachments.  Among the 
attachments was an internet article on the Coast Guard and 
the Greenland Patrol in the 1940s.  The article noted that in 
the winter, the arctic winds blow unimpeded for hundreds of 
miles over the ice cap, covering it with snow and driving the 
temperature as low as 90 degrees below zero.  In discussing 
the American camps in Greenland, the article noted that the 
buildings could at times be buried under the snow during 
winter, and that the winds at times reached 120 miles per 
hour.  Also submitted as an attachment to the brief was a 
copy of VA Cold Injury Protocol Examination instructions, 
which indicates that a number of long-term and delayed 
sequelae to cold injuries are recognized, including 
peripheral neuropathy.  The brief also quoted Dr. Carrol 
McBrine of the Compensation and Pension Service in the 
Veteran's Benefits Administration during a teleconference on 
cold injuries on June 12, 1997, stating, "[t]o lessen the 
effects of the absence of records, it is particularly 
important to consider the circumstances of service in the 
case of cold injury residuals  . . .   there is no absolute 
requirement for documentation of a cold injury in service in 
order for cold injury residuals to be service-connected.  
Consideration must be given to the circumstances of service 
on a case by case basis.  There is also no requirement that 
there be evidence of continuous treatment of a disability 
attributed to a cold injury from the time of service to the 
present in order for residuals of cold injury to be service-
connected."

II.  Analysis

The veteran contends that service connection is warranted for 
peripheral neuropathy and onychomycosis of the feet, 
secondary to cold injury.  He alleges that these conditions 
resulted from an inservice incident of frostbite which was 
incurred while he was stationed in Greenland.  

By letters dated in May 2001 and in January 2004, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The August 2001 rating decision, the May 2002 statement of 
the case (SOC), and subsequently issued supplemental SOCs, 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him evidence necessary to 
substantiate his claim herein.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The RO has attempted to obtain all available treatment 
records identified by the veteran, and informed the veteran 
when there efforts were not successful.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required. Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).



A.  Peripheral Neuropathy of the Feet, Secondary to Cold 
Injury

After reviewing the veteran's claims file, the Board finds 
that there is an approximate balance of positive and negative 
evidence regarding the incurrence of residuals of cold injury 
during service.  This condition is currently diagnosed as 
peripheral neuropathy of the feet.   The veteran alleges that 
his feet became frostbitten when he was involved in an 
accident and had to walk one mile to a shelter in the snow.  
A medical opinion statement from J. Gomez, M.D., dated in May 
2000, opined that the veteran most likely has some type 
peripheral neuropathy, possibly as a result of frost bite 
exposure many years ago when the veteran was in service.  The 
August 2000 VA cold injury protocol examination diagnosed the 
veteran with peripheral neuropathy, secondary to cold injury.  
The VA examiner also noted that he had reviewed the veteran's 
claims folder and agreed with Dr. Gomez's statement.  The 
veteran's service personnel records indicate that he was 
stationed for a period of his service in Greenland, and the 
veteran has established that the winter conditions in 
Greenland are extremely harsh, with strong winds, snow and 
very low temperatures (as low as ninety degrees below zero at 
times).  The veteran has also submitted a copy of the VA Cold 
Injury Protocol Examination instructions which indicates that 
a number of long-term and delayed sequelae to cold injuries 
are recognized, including peripheral neuropathy.  

Cutting against his claim is the lack of any records noting 
inservice treatment for this condition.  There is also the 
November 2002 opinion from J. Maldonado, M.D., who opined 
that she doubted the veteran's current peripheral neuropathy 
was associated with his remote frostbite injury given the 
long interval of normalcy since the injury and the recent 
onset of the current complaint.  However, the VA examination 
report in August 2000 was based on a review of the claims 
file.  Taken together with the Greenland climatic conditions, 
VA official recognition that there may be long-term and 
delayed sequelae to cold injuries, and the veteran's credible 
testimony, the Board finds the evidence to be evenly 
balanced.  Giving the benefit of the doubt (38 U.S.C.A. § 
5107(b)) to the claimant, the Board grants service connection 
for peripheral neuropathy of the feet, secondary to cold 
injury.

B.  Onychomycosis, Secondary to Cold Injury

The veteran's service medical records were silent as to any 
complaints of or treatment for onychomycosis.  Moreover, the 
Board finds there is no evidence of onychomycosis until the 
August 2000 VA cold injury protocol examination, which is 
over 50 years after the veteran's discharge from the service.  
There is also no competent evidence of record suggesting a 
relationship between the veteran's current onychomycosis and 
the veteran's active duty service, or to any inservice 
residuals of a cold injury.  

While the veteran may contend that his current onychomycosis 
is a residual of his inservice cold injury, he is a layman 
and thus has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board also notes that the 
veteran has alleged that he is a combat veteran; however, his 
alleged inservice cold injury was not incurred in combat; 
accordingly the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this matter, regardless of whether the veteran 
was in combat..

The weight of the credible evidence demonstrates that the 
veteran's current onychomycosis began many years after his 
active duty and was not caused by any incident of service.  
Onychomycosis was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for peripheral neuropathy of the feet, 
secondary to cold injury, is granted.

Service connection for onychomycosis, secondary to cold 
injury, is denied.

 

	                        
____________________________________________
	KAY HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



